As I understand the record, it affirmatively appears that the indictment against appellant was returned by the grand jury without having heard any evidence for wife-desertion. The only evidence before the grand jury was a transcript certified by the justice of the peace containing unsworn statements made by appellant's wife, prior to their marriage, on the trial of appellant for the crime of seduction. The third statutory ground for quashing an indictment is that it was not found and presented as required by law. Crawford  Moses' Digest, 3057. Grand juries have no right to return an indictment for a crime without *Page 626 
first hearing some evidence relating thereto as a basis for the indictment.
In my opinion the court committed reversible error in overruling the motion to quash the indictment, and for this reason the judgment should be reversed.
I therefore dissent from the majority opinion of the court affirming the judgment in this case.